The opinion of the court was filed
Pee Cueiam.
Both these writs are to the same judgment. It may be conceded that a verdict in replevin for a return of the goods and a finding of the rent due, without finding the value of the goods distrained, will not justify the entering of a judgment for a specific sum, and the issuing of a fi. fa. thereon. This case, however, does not rest on sucha verdict alone.. The record shows a judgment by consent for the defendant, not only for a return of the goods; but also for the amount of rent due and unpaid, ascertained to be $872.30. Thus the judgment by consent was for the sum specified. On the same day for reasons not clearly disclosed by the record the jury also rendered a verdict for the same sum, in language slightly different.
In August 1878, a fi. fa. issued on the judgment for the surn specified with interest and costs. In October 1882, the plaintiff paid all costs into court, and moved to quash the fi. fa. as to debt and interest. The refusal to quash that writ presents the only assignment of error. It is not necessary to refer to the other unsuccessful efforts made by the plaintiff to stay or set aside this execution. Nor is it now necessary to say that the judgment supported the fi. fa. to its full extent.' The plaintiff admits it propeily issued for the costs ; such being the case, it could not be quashed.
The judgment for the sum specified was actually entered and execution issued thereon, more than-two years before the plaintiff moved to quash. Under the statute limiting the time in which a writ of error and certiorari may issue, the plaintiff is now too late. We .cannot review any irregularity in entering the judgment nor in issuing execution thereon.
The writ of error and the certiorari are both quashed.